     Case: 1:21-cv-01640 Document #: 5 Filed: 03/26/21 Page 1 of 1 PageID #:567

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Darren Cole
                            Plaintiff,
v.                                                  Case No.: 1:21−cv−01640
                                                    Honorable Mary M. Rowland
City of Chicago
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 26, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: Plaintiff's motion for a
temporary restraining order/preliminary injunction [4] is set for 3/29/21 at 2:00PM.
Hearing will be by video conference. By close of business today 3/26/21, parties shall
confer and send one email to Courtroom Deputy, Dawn Moreno at
Dawn_Moreno@ilnd.uscourts.gov identifying the email addresses of the individuals who
intend to participate in the video conference. Counsel of record will receive an email with
a link to join the video conference prior to the hearing. Members of the public and media
will be able to call in to listen to this hearing. The call−in number is 650−479−3207 and
the call−in ID is 1801732451. Persons granted remote access to proceedings are reminded
of the general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions, including removal of
court issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the Court. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
